DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.

Examiners Note
The examiner’s note of the Non-Final Rejection of December 29, 2021 is reiterated (see below).  Applicant’s arguments to this note, filed April 25, 2022, were noted as non-persuasive in the Final Rejection of May 03, 2022.
Claims 1, 7 and 12 include the transitional phrase "consisting essentially of."  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention.  MPEP 2111.03.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  MPEP 2111.03.  
A review of the specification and claims fails to turn up an indication of what the basic and novel characteristics actually are.  Therefore, for the purposes of examination, the phrase “consisting essentially of" will be construed to be equivalent to “comprising”.

Specification
The abstract of the disclosure is objected to because the abbreviation “max” needs to be consistent, it alternately appears with and without a period.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the abbreviation “max” needs to be consistent, it alternately appears with and without a period.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Make the abbreviation “max” consistent, it alternately appears with and without a period.  
“Co  15.4-8.6” should read “Co  15.4-18.6”, it is definite that that this is what applicant intended as this is the range in independent claims 7 and 12 (and 15.4-8.6 is not a possible range), page 2, paragraph 2 in the table, and page 4, paragraph 2.

Claims 3, 5 and 6 are objected to because of the following informalities:  
“The alloy” should read “The steel alloy” for readability, while it is clear that “The alloy” refers to “a steel alloy” of claim 1, it would improve the flow of the claims to have this information in the dependent claims.  

Claim 7 is objected to because of the following informalities:  
Make the abbreviation “max” consistent, it alternately appears with and without a period.  
Remove the extra hyphen in “Ni   10.5- -13.0”.

Claims 8, 10 and 11 are objected to because of the following informalities:  
“The alloy” should read “The steel alloy” for readability, while it is clear that “The alloy” refers to “a steel alloy” of claim 7, it would improve the flow of the claims to have this information in the dependent claims.  

Claim 12 is objected to because of the following informalities:  
Make the abbreviation “max” consistent, it alternately appears with and without a period.  
Remove the extra hyphen in “Ni   10.5--13.0”.

Claims 14 and 15 are objected to because of the following informalities:  
“The alloy” should read “The steel alloy” for readability, while it is clear that “The alloy” refers to “a steel alloy” of claim 12, it would improve the flow of the claims to have this information in the dependent claims.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-8, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Novotny (US 2007/0113931 A1), originally of record in the IDS dated April 25, 2022.

Regarding claims 1, 7 and 12, Novotny teaches a steel alloy consisting essentially of in weight percent as shown in the below Table 1.  
Table 1

Instant cl. 1
Instant cl. 7
Instant cl. 12
Novotny cl. 1
C
0.30-0.46
0.32-0.46
0.32-0.42
about 0.30-0.36
Mn
≤ 0.04
≤ 0.04
≤ 0.04
about ≤ 0.05
Si
≤ 0.03
≤ 0.03
≤ 0.03
about ≤ 0.05
P
≤ 0.003
≤ 0.003
≤ 0.003
about ≤ 0.005
S
≤ 0.0010
≤ 0.0010
≤ 0.0010
about ≤ 0.0010
Cr
1.65-2.90
1.65-2.90
1.8-2.5
about 1.30-3.2
Ni
10.5-13.0
10.5-13.0
10.5-13.0
about 10.0-13.0
Mo
2.2-3.4
2.2-3.4
2.2-3.4
about 1.0-2.70
Co
15.4-18.6*
15.4-18.6
15.4-18.6
about 13.8-17.4
Al
≤ 0.01
≤ 0.01
≤ 0.01
about ≤ 0.005
Ti
≤ 0.02
≤ 0.02
≤ 0.02
about ≤ 0.02
O
≤ 0.0010
≤ 0.0010
≤ 0.0010
^ see note below
N
≤ 0.0010
≤ 0.0010
≤ 0.0010

Ce and/or
La
≤ 0.01
≤ 0.01
≤ 0.01
about ≤ 0.030

≤ 0.04
≤ 0.04
≤ 0.04
about ≤ 0.010
Fe & usual impurities
balance
balance
balance
balance

*see related claim objection above
^ Oxygen and Nitrogen are not specifically listed in Novotny; however, Novotny’s composition in claimed 1 is “consisting essentially of”; therefore, N and O are presumed to be absent; or minimally contained approaching 0 as known impurities (which overlaps the claimed ranges of applicant).

The compositional proportions disclosed by Novotny overlap applicants claimed proportions, and the claimed relational expression for Ce/S or La/S (for example S of 0.0005% and Ce of 0.01% is 20; meet the claimed expression of 4-20).  This, therefore, establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Novotny, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  

Regarding claims 3 and 8, Novotny teaches each claim limitation of claims 1 and 7, as discussed above. Novotny teaches carbon in weight percent of about 0.30-0.36% (claim 1).  The compositional proportions disclosed by Novotny overlap applicants claimed proportions.  This, therefore, establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Novotny, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).  

Regarding claims 5 and 10, Novotny teaches each claim limitation of claims 1 and 7, as discussed above.  Novotny teaches in weight percent carbon of about 0.30-0.36%, chromium of about 1.30-3.2%, and nickel of about 10.0-13.0% (claim 1).  The compositional proportions disclosed by Novotny overlap applicants claimed proportions.  This, therefore, establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Novotny, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).  

Regarding claims 6 and 11, Novotny teaches each claim limitation of claims 1 and 7, as discussed above.  Novotny teaches in weight percent of carbon of about 0.30-0.36%, chromium of about 1.30-3.2%, nickel of about 10.0-13.0%, molybdenum of about 1.0-2.70%, and cobalt of about 13.8-17.4% (claim 1).  The compositional proportions disclosed by Novotny overlap applicants claimed proportions.  This, therefore, establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Novotny, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).  

Regarding claims 14 and 15, Novotny teaches each claim limitation of claim 12, as discussed above.  Novotny teaches in weight percent of carbon of about 0.30-0.36%, chromium of about 1.30-3.2%, nickel of about 10.0-13.0%, molybdenum of about 1.0-2.70%, and cobalt of about 13.8-17.4% (claim 1). The compositional proportions disclosed by Novotny overlap applicants claimed proportions.  This, therefore, establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Novotny, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).  



Response to Arguments
Applicant’s claim amendments, filed August 25, 2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections of May 03, 2022 has been withdrawn.  However upon further consideration, new objections are made, as noted above.

Applicant’s claim amendments, filed August 25, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection have been fully considered and are persuasive.  The anticipation rejection of May 03, 2022 has been withdrawn. 

Applicant's arguments filed August 25, 2022 have been fully considered, but they are not persuasive regarding the 35 U.S.C. 103 rejections of May 03, 2022.  The examiner has reformatted and updated the rejection in this RCE Non-Final; however, the prior art reference and statutory basis remain the same as previously applied.
Applicant asserts that although Novotny teaches an alloy with an ultimate tensile strength of at least about 340ksi, and that this does not demonstrate the tensile strength of at least 360 ksi of the present application (Pg. 6 [4]-Pg. 7 [1]), and further argues the advantageous effects of applicant’s claimed ally of tensile strengths, CVN impact energy, average longitudinal fracture toughness and average transverse fracture toughness (Pg. 7 [5] – Pg. 8 [3]).  This is not persuasive, as the evidence relied upon is not commensurate in scope with the claimed invention (MPEP 716.02(d)).  The showing of unexpected results must show the results occur over the entire claimed range, which is not shown in the two single examples of applicant.  For example, applicant emphasizes the range of molybdenum in their arguments; however, the values of molybdenum in the two examples only differ by 0.01, and the claimed range is across 1.2%.  Similarly, the values of many other elements are only tested over narrow ranges compared to their claimed ranges.  This precludes one of ordinary skill in the art from determining a trend in the exemplified data to allow the artisan to reasonably extend the probative value thereon (MPEP 716.02(d)(I)).  Further, applicant has failed to compare any tests outside of the claimed range, to show the criticality of the range (MPEP 716.02(d) (II)).  
Applicant’s assertions that Novotny does not teach or suggest how to select elements to achieve a tensile strength of at least 360 ksi with acceptable toughness and ductility(Pg. 7 [1]; Pg. 8 [2]) is not persuasive, as a prima facie case of obviousness exists by virtue of their overlap, as the MPEP clearly states where the claimed ranges “overlap or line inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (MPEP 2144.05 I).  As discussed above, no unexpected results have been persuasively shown (and no criticality beyond that argued unpersuasively) (MPEP 2144.05 III A).  The molybdenum specifically between 2.2 and 2.7% is discussed in the next paragraph.
Applicant further argues that although Novotny teaches a broad range of 1.0-2.70 molybdenum (Table in [0006] and [0014]), that it also teaches against a range of 2.2-2.7% (Pg. 7 [2]-[4]).  This is not persuasive, as the prior art is prior art for all it teaches, including the overlapping proportions, and Novotny clearly teaches a range of up to and including 2.7% ([0006]; [0014]).  One of ordinary skill in the art, before the effective filing date of the invention, would understand “Too much molybdenum” which causes detrimental effects in Novotny ([0014]) to be over the maximum of 2.70%, as that is obviously allowed in [0014] and [0006], [0014] specifically reads “molybdenum is restricted to not more than about 2.70%”.  This wording, “about” 2.70%, in fact allows for some degree more than 2.70%.  The composition of Novotny overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Novotny, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  There is no indication in Novotny, that the range of about 1.90% (preferable upper limit) to the upper limit of about 2.70% would cause a reduction in toughness and ductility ([0014]).  Additionally, the range of molybdenum taught by Novotny (upper limit of 2.7%) encompasses the two examples of applicant (example 1 of 2.37 % Mo, and example 2 of 2.38%).  
Applicant’s statement that there would be no expectation of success in achieving very high strength, good toughness and ductility in the amounts of 2.2% or more molybdenum (Pg. 7 [4]) is not persuasive, as a prima facie case of obviousness exists by virtue of their overlap, as the MPEP clearly states where the claimed ranges “overlap or line inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (MPEP 2144.05 I).  As discussed above, no unexpected results have been persuasively shown (and no criticality beyond that argued unpersuasively) (MPEP 2144.05 I, III A).
The referenced results provided by the applicant’s alloy (Pg. 8 [3]) fail to offer support that any alleged difference in results are unexpected and unobvious and of both statistical and practical significance. (as discussed above, MPEP 716.02 (b)), and is therefore not persuasive.
Applicants arguments to the application of the claimed alloy (Pg. 8 [3]) are not persuasive, as the referenced properties are not commensurate in scope with the claim limitations presented.  The composition claimed by applicant is obvious over Novotny (as discussed above), and no criticality of properties are persuasively argued (as discussed above), nor claimed.  The application of such properties to projectiles, landing gear or jet engine shafts (for example), is therefore not persuasive.  
As applicant’s arguments to the dependent claims (Pg. 8 [4] – Pg. 9 [2]) rely exclusively upon the persuasiveness of their arguments to the independent claims, the arguments to the dependent claims are also not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784